DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Status of the Claims
	Claims 1-22 have been examined.
Response to Arguments
Applicant's arguments filed on 11/29/2021 for claim 1-22 have been fully considered.
Regarding the argument pertaining to the previously made rejection under 101 for claim 1-11, the arguments are not persuasive. The arguments state that the claims are not directed to an abstract idea, because abstract ideas are fundamental economics practices, methods of organizing human activity, an idea itself, and mathematical relationships/formulas, citing the “interim Guidance on patent Subject Matter Eligibility” from 2019. The office maintains that the functions in the claims for obtaining a pass-through cost based on a pass-through distance of each first area of a plurality of first areas and a signal quality, obtaining start and target locations, and performing path planning are a mental process, which a driver could do mentally by obtaining pass-through cost and evaluating known distances and signal quality or alternatively could perform the functions manually using pen and paper to map out and evaluate areas. Further the first limitation has not changed, it’s still obtaining a pass-through cost for passing through each first area, the cost may be a set of list of data, and the amendments merely define what is included in the signal quality, limitations do not recite receiving any signal,  the problem of evaluating routes with a cost function to perform path planning is rooted in mathematical optimization and decision-making and can be performed completely outside a computer by manual calculation. The broad recitation of a process being performed by a computer can still be a mental process, the additional elements in the instant claims 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 thru 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process of path planning. This judicial exception is not integrated into a practical application because the claim limitations obtaining distance of each first area of a plurality of firs area and a signal quality of a wireless signal, obtaining a start location and a target location and determining a pass-through path from the start location to the target location.  This is a mental process that may still require a computer/processor to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruuspakka (US20150197010A1), and further in view of Im (US20140195049A1).
	Claim.1 Ruuspakka discloses a path planning method (see at least abstract, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device, and determining a path to a target locations, fig.4-5, p54-71), comprising: obtaining, based on a pass-through distance of each first area of a plurality of first areas (see at least fig.4-5, p55-61, the plurality 
	However, Ruuspakka does not discloses wherein the signal quality of the wireless signal includes a change rate of a direction of the wireless signal and a positioning precision of the wireless signal.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Ruuspakka to include wherein the signal quality of the wireless signal includes a change rate of a direction of the wireless signal and a positioning precision of the wireless signal by Im in order to for creating a probability-based radio map so that cooperative intelligent robot can secure and recognize regions where communication is possible (see Im’s p9).
	Claim.2 Ruuspakka discloses wherein the method further comprises generating a signal quality map based on the pass-through cost for passing through each first area, wherein the signal quality map comprises the pass-through each first area and marks the signal quality of the wireless signal in each first area, wherein performing the path planning based on the pass-through path from the start location to the target location comprises determining the pass-through path based on the pass-through cost for passing through each first area and the signal quality map (see at least fig.4-5, p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).
	Claim.3 Ruuspakka discloses wherein obtaining, based on the pass-through distance of each first area and the signal quality of the wireless signal in each first area, the pass-through cost for passing through each first area comprises: determining, based on the pass-through distance of each first area, a first pass-through cost component corresponding to the pass-through distance of each first area; determining, based on the signal quality of the wireless signal in each first area, a second pass-through cost component corresponding to the signal quality of the wireless signal in each first area; and calculating, based on the first pass-through cost component and the second pass-through cost component the pass-through cost for passing through each first area (see at least fig.4-5,9-11B p55-60, signal quality 
	Claim.4 Ruuspakka discloses wherein the method further comprises obtaining at least one task type, wherein the at least one task type is to be executed in response to the pass-through path being passed through, wherein determining, based on the signal quality of the wireless signal in each first area, the second pass-through cost component corresponding to the signal quality of the wireless signal in each first area comprises obtaining, based on a signal quality of at least one type of available wireless signal related to each of the at least one task type in each first area, a second pass-through cost component corresponding to each task type at each first area (see at least fig.4-5,9-11B, p45-46, wireless network 100, p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71), wherein calculating, based on the first pass-through cost component and the second pass-through cost component corresponding to each task type at each first area, the pass-through cost for passing through each first area comprises calculating, based on the first pass-through cost component and the second pass-through cost component corresponding to each task type at each first area, a pass-through cost for passing through each first area in response to each task type being executed, and wherein performing the path planning based on the pass-through cost for passing through each first area comprises determining, based on the pass-through cost for passing through each first area in response to each task type being executed, a pass-through path used for executing each task type (see at least fig.4-5,9-11B p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).
	Claim.5 Ruuspakka discloses wherein the at least one task type comprises a first task type, and wherein obtaining a second pass-through cost component corresponding to each task type in each first 
	Claim.6 Ruuspakka discloses wherein determining the second pass-through cost component corresponding to the first task type in each first area comprises determining, based on a signal quality of a type of wireless signal with a highest signal quality and that is associated with the available wireless signal of the first task type in each first area, the second pass-through cost component corresponding to the first task type in each first area, and wherein type of wireless signal with the highest signal quality and that is associated with the available wireless signal of the first task type in the first area meets a wireless signal requirement of the first task type (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,   p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).
	Claim.7 Ruuspakka discloses wherein the method further comprises determining a second area, wherein the signal quality of the type of wireless signal with the highest signal quality and that is associated with the available wireless signal of the first task type in the second area does not meet the wireless signal requirement of the first task type; and wherein the second area is considered an obstacle during the path planning (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,   p55-60, signal quality 
	Claim.8 Ruuspakka discloses further comprising obtaining a plurality of task types, wherein the plurality of task types is to be executed in response to the pass-through path being passed through, wherein obtaining, based on the signal quality of the wireless signal in each first area, the second pass-through cost component corresponding to the signal quality of the wireless signal in each first area comprises obtaining, based on a signal quality of at least one type of available wireless signal of each of the plurality of task types in each first area (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,  p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71), wherein calculating, based on the first pass-through cost component and the second pass-through cost component, the pass-through cost component and the second pass-through cost component corresponding toe all of the plurality of task types in each first area, a pass-through cost corresponding toe all of the plurality of task types in each first area, and wherein performing the path planning based on the pass-through cost for passing through each first area comprises determining, based on the pass-through cost corresponding to all of the plurality of task types in each first area, the pass-through path used for executing the plurality of task types (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,  p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).
	Claim.9	Ruuspakka discloses wherein obtaining the second pass-through cost component corresponding to all of the plurality of task types in each first area comprises: obtaining, based on a signal 
	Claim.10 Ruuspakka discloses wherein determining, based on the signal quality of the wireless signal in each first area, the second pass-through cost component corresponding to the signal quality of the wireless signal in each first area comprises determining, based on the signal quality of the wireless signal in each first area and a correspondence between the signal quality interval of the wireless signal and the first pass-through cost component, the second pass-through cost component in each first area (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,  p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).
	Claim.11 Ruuspakka discloses wherein obtaining, based on the pass-through distance of each first area and the signal quality of the wireless signal in each first area, the pass-through cost for passing through each first area comprises: obtaining, in a statistical manner based on the pass-through distance of each first area and the signal quality that is of wireless signals in each first area and obtained at a plurality of times, the pass-through cost for passing through each first area; obtaining, in real time based on the pass-through distance of each first area and a real- time signal quality of the wireless signal in each 
	Claim.12 Ruuspakka discloses a path planning apparatus (see at least abstract, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device, and determining a path to a target locations, fig.4-5, p54-71), comprising: a memory configured to store instructions (see at least fig.7, p77-78); and a processor coupled to the memory and configured to execute the instructions, which cause the processor to be configured to (see at least fig.7, p77-78): obtain, based on a pass-through distance of each first area of a plurality of first areas (see at least fig.4-5, p55-61, the plurality of areas are represented by the respective areas that would cover the robot by navigating through the respective paths 405, 410, 415, 420) and signal qualify of a wireless signal in each first area (see at least fig.4-5, p55-58, signal quality maps are associated or aligned, p61), a pass-through cost for passing through each first area (see at least fig.4-5, p55-58, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61); obtain a start location (see at least fig.1-2, p55, the current location of the robotic device may be identified in relation to the aligned or associated maps, and a path can be computed from the current location of the robotic device location to a target location 165) and a target location (see at least fig.1-2, p55, the current location of the robotic device may be identified in relation to the aligned or associated maps, and a path can be computed from the current location of the robotic device location to a target location 165); and perform path planning 
However, Ruuspakka does not discloses wherein the signal quality of the wireless signal includes a change rate of a direction of the wireless signal and a positioning precision of the wireless signal.
	Im discloses wherein the signal quality of the wireless signal includes a change rate of a direction of the wireless signal and a positioning precision of the wireless signal (see at least fig.2-4, p28, radio signals include radio strength, communication link quality, relative position information, p23, p40).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Ruuspakka to include wherein the signal quality of the wireless signal includes a change rate of a direction of the wireless signal and a positioning precision of the wireless signal by Im in order to for creating a probability-based radio map so that cooperative intelligent robot can secure and recognize regions where communication is possible (see Im’s p9).

	Claim.13 Ruuspakka discloses wherein the instructions further cause the processor to be configured to: generate a signal quality map based on the pass-through cost for passing through each first area, wherein the signal quality map comprises the pass-through cost for passing through each first area 
	Claim.14 Ruuspakka discloses wherein the instructions further cause the processor to be configured to:  539425-v2/4657-888009Atty. Docket No.: 4657-88800 (85257943US04) determine, based on the pass-through distance of each first area, a first pass-through cost component corresponding to the pass-through distance of each first area; determine, based on the signal quality of the wireless signal in each first area, a second pass-through cost component corresponding to the signal quality of the wireless signal in each first area; and calculate, based on the first pass-through cost component and the second pass-through cost component, the pass-through cost for passing through each first area (see at least fig.4-5,9-11B p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).
	Claim.15 Ruuspakka discloses wherein the instructions further cause the processor to be configured to: obtain at least one task type to be executed in response to the pass-through path being passed through; obtain, based on a signal quality of at least one type of available wireless signal related to each of the at least one task type in each first area, a second pass-through cost component corresponding to each task type at each first area (see at least fig.4-5,9-11B, p45-46, wireless network 100, p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71); and calculate, based on the first pass-through cost component and the second pass-through cost component corresponding to each task type at each first area, a pass-through cost for passing through each first area when each task type is executed; and determine, based on the pass-
	Claim.16 Ruuspakka discloses wherein the at least one task type comprises a first task type, and wherein the instructions further cause the processor to be configured to determine, based on a signal quality of type of wireless signal with a signal quality meeting a predetermined condition and that is associated with an available wireless signal of the first task type in each first area, a second pass-through cost component corresponding to the first task type in each first area (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,  p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).
	Claim.17 Ruuspakka discloses wherein the instructions further cause the processor to be configured to determine, based on a signal quality of a type of wireless signal with a highest signal quality and that is associated with the available wireless signal of the first task type in each first area, the second pass-through cost component corresponding to the first task type in each first area, and wherein the type of wireless signal with the highest signal quality and that is associated with the available wireless signal of the first task type in the first area meets a wireless signal requirement of the first task type (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,   p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).

	Claim.19 Ruuspakka discloses wherein the instructions further cause the processor to be configured to: obtain a plurality of task types to be executed in response to the pass-through path being passed through; obtain, based on a signal quality of at least one type of available wireless signal of each of the plurality of task types, a second pass-through cost component corresponding to all of the plurality of task types in each first area (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,  p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71); calculate, based on the first pass-through cost component and the second pass-through cost component corresponding to all of the plurality of task types in each first area, a pass-through cost corresponding to all of the plurality of task types in each first area; and determine, based on the pass-through cost corresponding to all of the plurality of task types in each first area, the pass-through path used for executing the plurality of task types (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,  p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans 
	Claim.20 Ruuspakka discloses wherein the instructions further cause the processor to be configured to:  539425-v2/4657-8880012Atty. Docket No.: 4657-88800 (85257943US04) obtain, based on a signal quality of at least one type of available wireless signal of each of the plurality of task types in each first area, a second pass-through cost component corresponding to each task type in each first area; and perform weighted processing on a plurality of second pass-through cost components corresponding to the plurality of task types in each first area to obtain the second pass- through cost component corresponding to all of the plurality of task types in the first area (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,  p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).
	Claim.21 Ruuspakka discloses wherein the instructions further cause the processor to be configured to determine, based on the signal quality of the wireless signal in each area and a correspondence between the signal quality interval of the wireless signal and the first pass-through cost component, the second pass-through cost component in each first area (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,  p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).
	Claim.22 Ruuspakka discloses wherein the instructions further cause the processor to be configured to: obtain, in a statistical manner based on the pass-through distance of each first area and the signal quality that is of wireless signals in each first area and obtained at a plurality of times, the pass-through cost for passing through each first area; or obtain, in real time based on the pass-through distance .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662